ARTIGLIERE, RALPH, Associate Judge.
We affirm the trial court’s amended final summary judgment in all respects except for the allocation of attorney’s fees. During oral argument the parties agreed that the trial court’s allocation of attorney’s fees was in error and that the allocation should have been in accordance with section 64.081, Florida Statutes (2006).
Therefore we remand to the trial court for further proceedings consistent with this opinion.
Affirmed in part, reversed in part, and remanded.
STRINGER and LaROSE, JJ., Concur.